Citation Nr: 1534496	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-48 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hearing loss disability.

3. Entitlement to an initial compensable disability rating for a left shoulder disability prior to July 28, 2010, a rating in excess of 10 percent prior to April 30, 2012, and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including service in the Republic of Vietnam for which he earned a Bronze Star and the Army Commendation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Subsequent rating decisions in September 2010 and May 2012 granted increased disability ratings for the Veteran's left shoulder in the amounts and with the assigned effective dates reflected on the title page.  The Veteran has continued to appeal all of the disability ratings assigned.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal with respect to all rating periods.

In March 2012, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In October 2012, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in December 2013, at which time it was remanded for further development, specifically to include obtaining records from the Social Security Administration.  The records were obtained and the remand instructions complied with in full.  Stegall v. West, 11 Vet. App. 268 (1998).  However, with respect to the claim of service connection for hearing loss disability, further development is required prior to a decision by the Board.

The issue of entitlement to service connection for hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's reported stressor is consistent with the circumstances and events of his service based on his service personnel records and is part of the known history of the Vietnam War.

2. The Veteran has a diagnosis of PTSD based on the stressor reported, which is confirmed by service personnel records and the known history of the Vietnam War. 

3. Since the date of claim, the Veteran's left shoulder disability has been manifested by arthritis in the shoulder with painful motion.

4. Limitation of motion of the left shoulder was first demonstrated at the VA examination of April 30, 2012.

5. The Veteran's left shoulder disability results in limitation of motion


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for an initial 10 percent disability rating for left shoulder disability were met as of the date of claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200-03 (2014).

3. The criteria for a disability rating higher than 10 percent for left shoulder disability were not met prior to April 30, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200-03 (2014).

4. The criteria for a disability rating higher than 20 percent for left shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5200-03 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In June 2008, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in November 2008, August 2010, January 2011, and April 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Service Connection Claim for PTSD

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In addition to the above criteria, claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is not limited to service department records and can be obtained from any source); see also Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Veteran's DD Form 214 shows that he served in the Republic of Vietnam and was awarded both the Bronze Star Medal and the Army Commendation Medal and had attained the rank of E-5 during just 2 years of military service.  His assigned unit is listed in his service personnel records as HQ H&S Battery, 1st Battalion, 21st Artillery, 1st Air Cavalry (later redesignated as 1st Cavalry during the Veteran's service).  The Vietnam Order of Battle shows that this Battalion was stationed at Quan Loi beginning in 1968.  The Military Assistance Command - Vietnam (MACV) shows that this location was subjected to two large scale attacks during the Veteran's period of assignment, one in May 1968 and one in August 1968.  The August 1968 attack resulted in exactly the situation described by the Veteran in his psychiatric evaluations - a large number of bodies of the enemy entangled in the wires around the camp and damage from enemy shelling throughout the area.

Based on these facts, despite the fact that the Veteran's military occupational specialty (MOS) was that of a field radio mechanic and his DD 214 does not denote any of the combat-related awards (specifically, the Combat Action Ribbon, Combat Infantryman Badge, a Purple Heart Medal, or the "V" for Valor Device attached to either the Bronze Star Medal or the Army Commendation which he did receive), the Board finds that the Veteran's in-service stressor has been confirmed.  

The Veteran submitted a report of a private psychiatric evaluation performed in December 2010 by a licensed psychologist.  At that time, he reported that he had never been treated or evaluated for any mental or emotional health problems, to include PTSD or alcohol abuse.  He gave a history of daily drinking up to three or four beers per day, as well as at least one instance a week of consuming six to eight beers.  He had recently been trying to cut back on his alcohol consumption and was only drinking once a week.  He had a history of increase tolerance and blackouts, but no other symptoms of alcohol addiction.  He provided a brief history of his life and work, as well as a slightly more detailed description of his military service.  He described the events at Quan Loi in August 1969 as a stressor, as well as additional stressors related to his duties of servicing radios in the field.  He described the attack in August 1969 as "horrible" and reported a delayed reaction, with nightmares beginning six months later.  He still experienced nightmares and flashbacks, described symptoms of hypervigilance, and avoided references to or reminders of Vietnam as much as possible.

The examiner noted that the Veteran's self-presentation was calm and business-like, but that he had a tendency to leave out information, especially regarding his medical history.  His affect was flat and diminished and he described his usual mood as "quiet."  He denied any mood swings, but was easily aggravated and lost control when frustrated working on projects.  He reported feelings of depression and the examiner noted that the Veteran's report of his reactions to most of the events in service was one of flat-line emotions and emotional numbing.  The examiner summarized the evaluation by noting that the Veteran began to develop PTSD symptoms about 6 months after he returned home, which had "evolved into a full-blown syndrome and this was accompanied by alcohol abuse and depression."  He had not sought treatment at VA because he only went there "for my health;" he never told them about feelings of depression or anxiety and it did not appear anyone had asked.  The examiner concluded that the Veteran had Chronic PTSD, Major Depressive Disorder Recurrent Moderate, and Anxiety Disorder NOS, which began in the military but had been exacerbated recently by physical health problems.

In contrast, a VA examination conducted in January 2011 specifically declined to diagnose PTSD or depression and instead concluded that the Veteran's only mental health problem was alcohol abuse disorder.   The examiner stated that the Veteran did not present with symptoms consistent with PTSD, although he did report trying not to think about his experiences in Vietnam.  He described feeling "stimulate[d]" by certain noises, "guns and stuff" and reacting by wondering if he should drop to the ground, although he did not actually do so.  He reported bad dreams involving dead people which he believed were related to his service in Vietnam, and mentioned that he often felt like someone was watching him.  He told the examiner that although he thought he was fine, his wife didn't.  He preferred not to be in crowds and expressed anxiety about having cancer because of recent deaths from cancer in his family.  He described himself as quiet and shy and reported spending the majority of his time alone.  He also reported consuming 5 to 6 beers a day and going through at least a case a week, but not becoming intoxicated.  

The VA examiner noted that the Veteran described the same stressor, specifically witnessing the large numbers of dead Vietnamese soldiers after the attack in August 1969, as well as incidents of buddies being shot and of being shot at while helping his buddy out of a tower that was blown up.  He reported feeling "a real rush" when shot at and of wondering "What am I doing here in this?" after witnessing the aftermath of the attack.  He did not describe much in the way of an emotional response.  The examiner offered her opinion that the criteria for a PTSD diagnosis were not met and that the Veteran's claimed stressor was not the result of a fear of hostile enemy activity.   

After reviewing and considering the reports of both psychiatric evaluations, the Board finds that there is sufficient evidence of a diagnosis of PTSD related to the stressor events in service.  While the evidence does support the diagnosis of alcohol abuse offered by the VA examiner and asserted by the Veteran, it also supports the private examiner's diagnosis of PTSD.  Specifically, the VA examiner noted evidence of avoidance behaviors (not wanting to think about Vietnam), hypervigilance (avoidance of crowds and a startle reaction to specific noises), as well as recurrent nightmares of dead bodies and helicopter crashes related to Vietnam.  Although the VA examiner noted that the Veteran felt no fear related to the incidents in Vietnam, he described "a real rush" while being shot at and told the private examiner that he felt "horrible" after the August 1969 attack and described a delayed fear response after initial emotional numbing.  Based on the evidence described by both examiners, the Board accepts the diagnosis of PTSD, as well as other mental health disorders, propounded by the private examiner.

The Court held in Cohen v. Brown that, even where the Veteran's records do not denote combat, if the circumstances and events of service as established by competent and credible sources confirm the stressor described by the Veteran occurred at the location of the Veteran's service during the period of the Veteran's assignment at that location, the stressor is considered confirmed.  Cohen at 138.  That holding is directly applicable to the present case.  Where a stressor is confirmed and the Veteran has a diagnosis of PTSD related to that stressor, service connection is warranted.  Inasmuch as the Board finds the private medical examiner's opinion persuasive as to the diagnosis of PTSD, the claim is granted.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings of 0 percent (noncompensable), 10 percent, and 20 percent for the Veteran's left shoulder disability.  After a review of the evidence, the Board has adjusted the staged ratings to reflect 10 percent and 20 percent disability only.

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203, with differentiation between dominant and non-dominant extremities depending on which hand the Veteran primarily uses (i.e., right-sided disability is assigned a higher rating if the Veteran is right handed).  Diagnostic Code 5201 is based on limitation of motion in the shoulder joint and is deemed most applicable here where there is no evidence of loss of scapulohumeral articulation (Diagnostic code 5200), impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  

Limitation of motion of the arm to shoulder level is evaluated as 20 percent disabling for either arm.  Limitation of motion to midway between the side and shoulder level is evaluated as 30 percent disabling for the major arm, and 20 percent disabling for the minor arm.  Limitation of motion to 25 degrees from the side is considered 40 percent disabling for the major arm and 30 percent disabling for the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Normal range of motion of the shoulder is from zero to 180 degrees of forward elevation and zero to 180 degrees of abduction.  External rotation is from zero to 90 degrees, and internal rotation is also from zero to 90.  38 C.F.R. § 4.71, Plate I.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In addition, with respect to limitation of motion which is not compensable under the specific criteria, where there is X-ray evidence of arthritis, a rating of 10 percent is applicable for each major joint, if confirmed by objective findings.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Facts and Analysis

At the November 2008 VA examination, the Veteran reported a left shoulder injury in service - greater tuberosity fracture - from falling down stairs.  He had fully recovered and was not receiving any current treatment for the disability.  Range of motion findings in his shoulder noted full range of motion (180 degrees of flexion and abduction and 90 degrees of internal and external rotation) with no objective evidence of pain on motion.  There was no additional loss of motion with repetition.  X-rays should no fractures or dislocations in either shoulder, but there was bilateral degeneration of the acromioclavicular joints bilaterally.  The examiner stated that the Veteran did not have any residuals of fracture or any current left should joint condition.  

At the July 2010 VA examination, the Veteran reported pain in his left shoulder with motion in abduction or forward flexion.  His only treatment was to move it around as much as possible in hopes of preserving the motion that he had.  He reported that his shoulder had been the same for the past 3 years.  He described both giving way and stiffness in his shoulder, as well as decreased speed of joint motion.  The Veteran reported experiencing moderate flare-ups every five or six months, which lasted for up to 7 days each, during which he lacked the strength in his shoulder to do anything for a while.  The examiner concluded that the Veteran had arthritis in both acromioclavicular joint which restricted the motion in his shoulders, although the examiner did not feel this was related to his fracture residuals.  An addendum submitted in September 2010 noted that range of motion findings at the examination had been omitted.  The testing had shown flexion to 160 degrees, abduction to 160 degrees, internal rotation to 75 degrees, and external rotation to 60 degrees.  There was no additional loss of motion with repetition.

At the April 2012 VA examination, the examiner noted that the Veteran had traumatic arthritis in his left shoulder.  The Veteran reported experiencing increased pain and reduced range of motion over the previous year or two.  He denied flare-ups.  Range of motion testing showed flexion limited to 100 degrees, with painful motion at 85 degrees and abduction limited to 75 degrees, with painful motion at 60 degrees, with no additional limitation of motion after repetition.  Functional limitation was shown to consist of less movement than usual and pain on movement.  The Veteran exhibited tenderness to palpation and guarding of the left shoulder.  Testing showed evidence of rotator cuff symptoms and there was a history of mechanical symptoms such as clicking and catching.

Based on the evidence of record set forth above, the Board finds that the Veteran's left shoulder disability merited a 10 percent disability rating as of the date of claim, January 11, 2008.  Specifically, there was evidence of arthritis in the acromioclavicular joint at the first VA examination, which is at least part of the basis for the later grant of 10 percent disability rating.  Later, at the 2010 VA examination, and at both the DRO hearing and the Board hearing, the Veteran stated that his symptoms had been consistent for a number of years, specifically with stiffness and painful motion.  Indeed, at the first examination in 2008, the Veteran reported that he made a conscious effort to regularly move his arm around in hopes of retaining the amount of motion he had in his shoulder.  This statement and the Veteran's testimony are sufficient, in the Board's opinion, to demonstrate that he commonly experienced at least some limitation of motion in the left shoulder as a result of pain and arthritis, despite having demonstrated full range of motion on the date of the examination.  However, inasmuch as the objective evidence of range of motion testing did not demonstrate restriction of flexion or abduction to shoulder level prior to the April 30, 2012 VA examination, a rating higher than 10 percent prior to that date is not warranted.  The Board has considered the Veteran's report of flare-ups occurring once or twice a year which resulted in extreme weakness in his shoulder, but finds that the infrequent (twice yearly) occurrence of these incidents is not sufficient to change the overall disability picture presented by the Veteran for any portion of the rating period on appeal.  

The April 30, 2012 VA examination included range of motion testing results which, considering the onset of painful motion was at shoulder level (90 degrees) or slightly below shoulder level.  However, the rating criteria for a 30 percent disability rating are described as limitation of motion to midway between the side and the shoulder, or approximately 45 degrees.  Painful motion on abduction was at 60 degrees, which is sufficiently higher than the 45 degrees midway point that it more closely approximates the 20 percent rating criteria of limitation of motion to shoulder level.  As such, the objective evidence does not support a disability rating higher than 20 percent.  Notably, while the Veteran had described flare-ups of his symptoms in 2010, at the April 2012 VA examination he denied experiencing flare-ups that impacted the functioning of his arm.  Therefore, sufficient basis for an award of a disability rating higher than 30 percent has not been shown.

Extraschedular Rating

The Board may refer a claim for increased rating to the Director of Compensation and Pension Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In order for a referral to be warranted, the evidence must show that the schedular rating for a service-connected disability is inadequate because of an exceptional disability picture.  No referral is necessary if the schedular criteria are adequate, that is, they reasonably describe the Veteran's specific disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology relative to his left shoulder disability, specifically a limitation of motion, pain on motion, and stiffness in movement as a result of arthritis in the acromioclavicular joint.  The Veteran has not described and the medical evidence of record does not indicate any exceptional aspect to the Veteran's disability picture.  Therefore, the assigned schedular ratings are appropriate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to an initial disability rating of 10 percent for left shoulder disability is granted as of the date of claim, January 11, 2008.

Entitlement to a disability rating higher than 10 percent for left shoulder disability prior to April 30, 2012 is denied.

Entitlement to a disability rating higher than 20 percent for left shoulder disability after April 30, 2012 is denied.


REMAND

The Veteran was afforded a VA examination in August 2010 with respect to his claim of service connection for hearing loss disability.  The examiner offered an opinion that the Veteran's hearing loss disability was not the result of his military service based on a finding that he had normal hearing bilaterally at the time of service separation.  A review of the record shows that the Veteran's examination for report for his service separation examination in January 1970 does indicate that his puretone threshold readings were 0 at all levels in both ears at that time.  This was the document on which the examiner relied.  However, an audiogram printout card in the Veteran's service treatment records, also dated in January 1970, contains different information.  Specifically, the printout shows that at 4000 Hertz, the Veteran's puretone thresholds in decibels were 35 in the left ear and 30 in the right ear.  

Although customarily the report of separation examination contains the numerical representation of the audiogram printout graph generated at the time and may be relied upon, in this case the clear discrepancy between the two records demonstrates that the January 1970 written report of separation examination should not be relied upon for audiometric testing results.  In short, the August 2010 VA examiner's opinion was based on an inaccurate record.  As such, clarification is needed.  Moreover, the Court has held that the absence of disabling hearing loss at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, an addendum opinion which considers the audiogram printout in light of the Court's ruling in Hensley should be sought on remand to ensure a full and fair review of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the August 2010 VA examiner of record or a similarly qualified provider with respect to the Veteran's claim of service connection for hearing loss disability.  The examiner should NOT rely on the written service separation examination of audiometric testing results.  Instead, the examiner should review the audiogram printout card dated January 1970.  Based on the audiometric test results reflected on the card, the examiner should then offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's hearing loss disability had its onset in service or is otherwise related to his military service.  Consideration should be given to the question of whether the audiogram findings represent a significant threshold shift in service and whether such a shift would be causally related to the Veteran's current hearing loss disability.

A copy of the claims file should be provided to the examiner for review.  The examiner should provide a rationale for the opinion offered.

2. The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his attorney or representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


